                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE  ryliDDLI-: DISTRICT OF TENN liSSRE
                                THE MIDDLE                      liSSHE


  The Lampo Group,
  The Lampo  Group, LLC
                    LLC d/b/a
                          d/b/a Ramsey
                                Ramsey Solutions,
                                       Solutions,
 aa Tennessee
    Tennessee Limited
              Limited Liability Company
                      Liability Company
         Plaintiff(s),

 v.                                                               3:20-cv-00641
                                                         Case No. 3:20-cv-00641
 Marriott Hotel
 Marriott Hotel Services,
                Services, Inc.,
                          Inc., aa Delaware
                                   Delaware
 corporation, and
 corporation, and Marriott
                  Marriott International,   Inc., aa
                            International, Inc.,
 Delaware  corporation___________________
 Delaware corporation
        Defendant(s).
        Defendant(s),


                               BUSINESS ENTITY DISCLOSURE
      (Disclosure of corporate affiliations, business entity citizenship, and financial interests)

                                                       Marriott Hotel
        Pursuant to Fed. R. Civ, P. 7.1 and L.R. 7.02, Marriott Hotel Services, Inc.
                                                                      Services, Inc.          makes the
following disclosures:

 INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required
 information. Attach separate pages as necessary to fully provide required information.

               This party is an individual, who resides in


         X     This party is a publicly held corporation or other publicly held entity, incorporated in
                Delaware
                Delaware                                                    Maryland
                                  and with a principal place of business in Maryland


               This party is a privately held corporation, incorporated in                         and
               with a principal place of business in


        X
               This party has parent corporations

                         if
                         If yes. identify on attached
                                             attaebed page(s) all parent corporations, including
                         grandparent and great- grandparent corporations,
                         See Exhibit
                         See  Exhibit A A


         X
        111    Ten percent or more of the stock of this party is owned by a publicly held
               corporation or other publicly held entity.

                   if
                   If yes, identify on attached page(s) all such owners.
                   See
                   See  Exhibit
     Case 3:20-cv-00641Exhibit   A
                                 A
                            Document    22 Filed 08/31/20 Page 1 of 4 PageID #: 328
              This party is a limited liability company or limited liability partnership.

                      If yes, identify on attached page(s) each member of the entity and the
                      member's state of citizenship. If any member is other than an individual
                      person, the required information identifying ownership interests and
                      citizenship for each sub-member must be provided as well. See Delay v.
                      Rosenthal Collins, Grp.,  LLC 585 F.3d 1003 (6th Cir, 2009).
                                          Gip., LLC,

              This party is an unincorporated association or entity.

                       If yes, identify on attached page(s) the nature of the entity, the members of
                       the entity and the member's state of eitizensh ip. If any member is other than
                       an individual person, the required information identifying ownership
                       interests and citizenship for each sub-member must be provided as well.

              This party is trust.

                       If yes, identify on attached page(s) each trustee and each trustee's state of
                       citizenship. If any trustee is other than an individual person, the required
                       information identifying ownership of the non-individual the trustee and state of
                       citizenship of each sub-trustee must be provided as well.

              Another publicly held corporation or another publicly held entity has a direct
              financial interest in the outcome of the litigation,

                        If yes, identify on attached page(s) all corporations or entities and the
                        nature of their interest.


        Any additional pertinent information should also he provided on attached page(s).




        August 10,
        August     2020
               10, 2020
Date:                        Signature:

                               Printed Name7     Andrew P.C.
                                                 Andrew      Wright
                                                        P.C. Wright

                              Title: Corporate
                                     Corporate Secretary
                                               Secretary

                               CERTIFICATE OF SERVICE
                     [Include certificate of sen-ice pursuant to LR 5.01.
                Attach as separate page if necessary due to space constraints.]




    Case 3:20-cv-00641 Document 22 Filed 08/31/20 Page 2 of 4 PageID #: 329
                                            Exhibit A
                                            Exhibit A


       Marriott International,
       Marriott  International, Inc.,
                                 Inc., a publicly held
                                       a publicly      corporation, incorporated
                                                  held corporation,               in Delaware,
                                                                     incorporated in Delaware, with
                                                                                               with
a principal
a principal place of business
            place of          in Maryland,
                     business in Maryland, owns
                                              owns 100%
                                                   100% ofof the
                                                             the stock
                                                                 stock of
                                                                       of Marriott
                                                                          Marriott Hotel Services,
                                                                                   Hotel Services,
Inc.
Inc.




      Case 3:20-cv-00641 Document 22 Filed 08/31/20 Page 3 of 4 PageID #: 330
                               CERTIFICATE OF SERVICE

      I certify that I served a copy of this document via ECF on the following counsel of record
on August 31, 2020:

          Ashley E. Cowgill, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          500 Capitol Mall, Suite 1800
          Sacramento, CA 95814

          Jennifer Altman, Esq.
          Markenzy Lapointe, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          600 Brickell Avenue, Suite 3100
          Miami, FL 33131

                                                   /s/ Stephen J. Zralek




{02103021.1 }

     Case 3:20-cv-00641 Document 22 Filed 08/31/20 Page 4 of 4 PageID #: 331
